Citation Nr: 1825729	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for cardiomyopathy.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1992 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran seeks entitlement to service connection for sleep apnea and cardiomyopathy which he contends was incurred in active service.

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Here, a review of the Veteran's service treatment records (STRs) reveals that the Veteran enrolled in an overweight program and followed a nutritional plan to lose weight.  Moreover, examiners opined that the Veteran was overweight in January 1993 and June 1995.  The Board notes that the VA examiner who prepared the April 2014 medical opinion concerning the etiologies of the Veteran's sleep apnea and cardiomyopathy opined that "[s]ignificant weight gain was what caused [the Veteran] to [have] obstructive sleep apnea which might have caused him to have non-ischemic cardiomyopathy."  Even though the examiner reported that the Veteran gained a gained a significant amount of weight (70 pounds) between his separation from service in 1996 and his diagnosis of sleep apnea in 2010, he did not address the issue of the Veteran's weight problems while in service.  Furthermore, the examiner did not indicate whether there was an objective medical standard to ascertain the percentage of excessive weight (or body mass index) which has been found to lead to the development of sleep apnea.  In short, what differentiates the Veteran's overweight status while in active service from his overweight status post service, especially where "weight" itself, according to the VA examiner, caused sleep apnea and played a significant role in the Veteran's development of cardiomyopathy.  The factor of a strong family history of coronary artery disease, noted in an October 2010 private treatment record, was not considered. 

Moreover, the Board notes that the April 2014 VA opinion did not appear to address or consider the Veteran's lay statements or other lay statements in the evidence of record, but rather the rationale provided relied, essentially, on the Veteran's separation examination and a post-service private medical report.  The Veteran's lay statements as to sleep apnea and cardiomyopathy must be considered.  See 38 C.F.R. § 3.303(a) (2017) (stating that "[e]ach disabling condition...for which [a veteran] seeks a service connection must be considered on the basis of...all pertinent...lay evidence").  Further, in a May 2014 treatment note, a private physician wrote. "Sleep apnea can occur in any size patient. Weight is NOT the only factor that determines the presence of sleep apnea."  The physician did not elaborate further or make findings specific to this Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide or identify and authorize the recovery of any additional records of treatment for his sleep apnea and cardiomyopathy.  If obtained, associate these treatment records with the claims file.

2.  Obtain and associate VA treatment records, if any, with the claims file.

3.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's sleep apnea and cardiomyopathy.  The claims file, including a copy of this remand, must be made available to, and reviewed by the examiner.  Such review must be indicated in the examiner's opinion report.  The examiner must discuss and reference specific evidence of record when rendering any opinion.

The examiner's attention is directed to the Veteran's June 1995 and January 1993 STRs, in which examiners addressed the Veteran's overweight status; to the multiple lay statements of observations of snoring and interrupted breathing, to the report of a family history of coronary disease, and to the May 2010 notation by the private physician suggesting generally that body weight is not the only cause for sleep apnea.

After completing and considering the above, the examiner should offer her/his position as to the following inquiries:

(a)  Is it at least as likely as not (a 50 percent or greater possibility) that this Veteran's sleep apnea was caused by, or otherwise etiologically related to, the Veteran's active service including body weight during service, additional weight gain after service, or any aspects of service?

(b)  Is it at least as likely as not (a 50 percent or greater possibility) that cardiomyopathy was caused by, or otherwise etiologically related to, the Veteran's active service or secondary to sleep apnea?

The examiner may consult medical literature and epidemiological studies, should they exist, which address the causative agents and sleep apnea and cardiomyopathy.

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's and other lay contentions.  The examiner is advised that the Veteran is not only credible but also competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, she/he must provide an explanation for such rejection.

If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, she or he should explain the reasons for such inability, and comment on whether any further evidence or information would be useful in rendering the opinion being sought.

4.  After completing the development requested above, and any other development deemed necessary, re-adjudicate the issue on appeal.  If any benefit sought is not granted in full, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




